This action in habeas corpus is identical with that filed herein in the case of Ex parte Mills, 81 Okla. Crim. 200,162 P.2d 334. Phares was jointly charged with Mills in the district court of Custer county with the crime of burglary. He entered his plea of guilty to the crime and was represented by the same counsel who represented the petitioner Sterling Mills. The opinion of this court in Ex parte Mills, supra, applies to the disposition of the instant case, as the issue of entrapment sought to be raised by Phares is identical with the issue sought to be raised by the petitioner Sterling Mills.
For the reasons stated in the case of Ex parte Mills, supra, the writ of habeas corpus is denied.
BAREFOOT, P. J., concurs. DOYLE, J., not participating.